Per Curiam:
This action having been regularly brought on for trial at Special Term, and a judgment having been rendered in favor of the plaintiff, it is quite evident that none of the facts upon which the application to the Special Term for the hearing of motions was based would justify that court in vacating the judgment or setting aside the proceedings. This order, therefore, must be affirmed, without costs. Present—Ingraham, P. J., Clarke, Scott, Dowling and Hotchkiss, JJ. Order affirmed, without costs.